            Case 1:20-cv-07841-VEC Document 1 Filed 09/23/20 Page 1 of 16




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


  ANTHONY ROTONDO,
                                                    Civil Action No.
                      Plaintiff,
                                                    COMPLAINT FOR VIOLATIONS
       v.                                           OF THE FEDERAL SECURITIES
                                                    LAWS


                                                    JURY TRIAL DEMANDED
   BRIDGE BANCORP, INC., MARCIA Z.
   HEFTER, DENNIS A. SUSKIND,
   EMANUEL ARTURI, CHARLES I.
   MASSOUD, ALBERT E. MCCOY, JR.,
   RAYMOND A. NIELSEN, KEVIN M.
   O’CONNOR, DANIEL RUBIN,
   RUDOLPH J. SANTORO, THOMAS J.
   TOBIN, CHRISTIAN C. YEGEN, and
   MATTHEW AMIEL LINDENBAUM,


                      Defendants.



       Plaintiff Anthony Rotondo (“Plaintiff”) by and through his undersigned attorneys, brings

this action on behalf of himself, and alleges the following based upon personal knowledge as to

those allegations concerning Plaintiff and, as to all other matters, upon the investigation of

counsel, which includes, without limitation: (a) review and analysis of public filings made by

Bridge Bancorp, Inc. (“Bridge Bancorp” or the “Company”) and other related parties and non-

parties with the United States Securities and Exchange Commission (“SEC”); (b) review and

analysis of press releases and other publications disseminated by certain of the Defendants

(defined below) and other related non-parties; (c) review of news articles, shareholder

communications, and postings on the Company’s website concerning the Company’s public
            Case 1:20-cv-07841-VEC Document 1 Filed 09/23/20 Page 2 of 16




statements; and (d) review of other publicly available information concerning Bridge Bancorp

and the Defendants.

                                 SUMMARY OF THE ACTION

       1.       This is an action brought by Plaintiff against Bridge Bancorp and the Company’s

Board of Directors (the “Board” or the “Individual Defendants”) for their violations of Section

14(a) and 20(a) of the Securities Exchange Act of 1934, 15.U.S.C. §§ 78n(a), 78t(a), and SEC

Rule 14a-9, 17 C.F.R. 240.14a-9, in connection with the proposed merger of the Company with

Dime Community Bancshares, Inc. (“Dime”) (the “Proposed Transaction”).

       2.       On July 1, 2020, the Company entered into an Agreement and Plan of Merger (the

“Merger Agreement”) with Dime. Pursuant to the terms of the Merger Agreement each Dime

stockholder will receive 0.648 Bridge Bancorp shares (the “Merger Consideration”). Following

close of the Proposed Transaction, Bridge Bancorp will be the surviving corporation operating

under the name “Dime Community Bancshares, Inc.”

       3.       On September 14, 2020, in order to convince the Company’s shareholders to vote

in favor of the Proposed Transaction, the Board authorized the filing of a materially incomplete

and misleading registration statement with the SEC on Form S-4 (the “Registration Statement”),

in violation of Sections 14(a) and 20(a) of the Exchange Act.

       4.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Bridge Bancorp and the Board for violations of Sections 14(a) and 20(a) of the Exchange Act

and Rule 14a-9. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the

Proposed Transaction unless and until the material information discussed below is disclosed to

Bridge Bancorp shareholders before the vote on the Proposed Transaction or, in the event the




                                                  2
               Case 1:20-cv-07841-VEC Document 1 Filed 09/23/20 Page 3 of 16




Proposed Transaction is consummated, recover damages resulting from the Defendants’

violations of the Exchange Act.

                                    JURISDICTION AND VENUE

          5.       This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

          6.       This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

          7.       Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                            THE PARTIES

          8.       Plaintiff is, and has been at all times relevant hereto, the owner of Bridge Bancorp

shares.

          9.       Defendant Bridge Bancorp is incorporated under the laws of New York and has

its principal executive offices located at 2200 Montauk Highway, Bridgehampton, New York

11932. The Company’s common stock trades on the NASDQ under the symbol “BDGE.”

          10.      Defendant Marcia Z. Hefter (“Hefter”) is and has been the Chairman of the Board

throughout the relevant time period.




                                                    3
          Case 1:20-cv-07841-VEC Document 1 Filed 09/23/20 Page 4 of 16




       11.     Defendant Dennis A. Suskind (“Suskind”) is and has been the Vice Chairman of

the Board at all times during the relevant time period.

       12.     Defendant Emanuel Arturi (“Arturi”) is and has been a director of Bridge Bancorp

at all times during the relevant time period.

       13.     Defendant Charles I. Massoud (“Massoud”) is and has been a director of Bridge

Bancorp at all times during the relevant time period.

       14.     Defendant Albert E. McCoy, Jr. (“McCoy, Jr.”) is and has been a director of

Bridge Bancorp at all times during the relevant time period.

       15.     Defendant Raymond A. Nielsen (“Nielsen”) is and has been a director of Bridge

Bancorp at all times during the relevant time period.

       16.     Defendant Kevin M. O’Connor (“O’Connor”) is and has been a director of Bridge

Bancorp at all times during the relevant time period.

       17.     Defendant Daniel Rubin (“Rubin”) is and has been a director of Bridge Bancorp

at all times during the relevant time period.

       18.     Defendant Rudolph J. Santoro (“Santoro”) is and has been a director of Bridge

Bancorp at all times during the relevant time period.

       19.     Defendant Thomas J. Tobin (“Tobin”) is and has been a director of Bridge

Bancorp at all times during the relevant time period.

       20.     Defendant Christian C. Yegen (“Yegen”) is and has been a director of Bridge

Bancorp at all times during the relevant time period.

       21.     Defendant Matthew Amiel Lindenbaum (“Lindenbaum”) is and has been a

director of Bridge Bancorp at all times during the relevant time period.




                                                 4
         Case 1:20-cv-07841-VEC Document 1 Filed 09/23/20 Page 5 of 16




       22.     Defendants Hefter, Suskind, Arturi, Massoud, McCoy, Jr., Nielsen, O’Connor,

Rubin, Santoro, Tobin, Yegen, and Lindenbaum are collectively referred to herein as the

“Individual Defendants.”

       23.     The Individual Defendants, along with Defendant Bridge Bancorp, are

collectively referred to herein as “Defendants.”

                              SUBSTANTIVE ALLEGATIONS

                                 Background of the Company

       24.     Bridge Bancorp is a bank holding company engaged in commercial banking and

financial services through its wholly owned subsidiary, BNB Bank (“BNB”). Established in

1910, BNB, with assets of approximately $6.2 billion, operates 39 retail branch locations serving

Long Island and the greater New York metropolitan area. Through its branch network and its

electronic delivery channels, BNB provides deposit and loan products and financial services to

local businesses, consumers and municipalities. Title insurance services are offered through

BNB's wholly owned subsidiary, Bridge Abstract. Bridge Financial Services Inc., a wholly

owned subsidiary of BNB, offers financial planning and investment consultation.

                     The Company Announces the Proposed Transaction

       25.     On July 1, 2020, the Company jointly issued a press release announcing the

Proposed Transaction. The press release stated in part:

       BRIDGEHAMPTON, N.Y. and BROOKLYN, N.Y., July 01, 2020 (GLOBE
       NEWSWIRE) -- Bridge Bancorp, Inc. (Nasdaq: BDGE) (“Bridge”), the parent
       company of BNB Bank, and Dime Community Bancshares, Inc. (Nasdaq:
       DCOM) (“Dime”), the parent company of Dime Community Bank, today
       announced that they have entered into a definitive merger agreement pursuant to
       which the companies will combine in an all-stock merger of equals transaction,
       valued at approximately $489 million. The merger combines two complementary
       banking platforms to create a premier community-based business bank. The
       combined company will have over $11 billion in assets, over $8 billion in total
       deposits, and 66 branches spanning Montauk to Manhattan.



                                                   5
  Case 1:20-cv-07841-VEC Document 1 Filed 09/23/20 Page 6 of 16




“This highly compelling combination will allow us to build on our
complementary strengths and provide significant value for shareholders,” said
Kevin O’Connor, President and Chief Executive Officer of Bridge Bancorp.
“Dime has earned its strong reputation in the greater New York metropolitan
market, and I’m thrilled to partner with them. Our enhanced branch footprint and
increased capital base will allow us to better serve the needs of our customers. In
addition, both companies have strong balance sheets and demonstrated histories
of low loan losses through prior cycles, which give me confidence that we will be
well-positioned to succeed in any environment. I look forward to working closely
with Ken and the entire Dime team as we collectively become New York’s
premier community bank.”

Kenneth J. Mahon, Chief Executive Officer of Dime, commented, “Prior to the
onset of our commercial bank transformation four years ago, Dime was a
monoline, multifamily thrift lender. This merger is the next logical step in Dime’s
journey and significantly accelerates our business model transformation. Bridge
and Dime are two of the most highly acclaimed and respected franchises in the
New York market. Both of us weathered the financial crisis of 2008 with among
the lowest loss rates in the entire country. We believe the capital strength of the
combined company, Bridge’s high-quality deposit base, and Dime’s historically
strong New York City multifamily loan portfolio, will result in the creation of a
solid balance sheet. In Bridge, we have aligned ourselves with a company that has
a well-constructed commercial bank balance sheet, shares our values, our
community focus, and our commitment to building and retaining highly-talented
staffs. I believe that in CEO Kevin O’Connor and President and Chief Operating
Officer Stuart Lubow we have the right team to carry on each bank’s standalone
reputation for customer service, employee engagement and financial performance.
We expect our shareholders to benefit from owning a stronger, more attractive,
and more formidable competitor in the New York market.”

Strategic Benefits to the Merger

Enhances Scale and Builds Upon Complementary Strengths: The combined
company will be strategically positioned to have enhanced scale with expected
improved opportunities for growth and profitability. Bridge has a deep history in
C&I, commercial real estate, and small business lending, while Dime has been a
leading player in low-LTV New York multifamily lending. The combination
fortifies complementary commercial and retail banking business lines.

Creates a Bank with Dominant Market Share: The combined company will
have a highly complementary branch network with limited existing customer
overlap, and will be well positioned to increase market share from regional and
money-center banks. Its enhanced branch footprint and increased capital base will
allow the combined company to serve the needs of small-to-mid-sized businesses.
 The combined company will have a deep commitment to and extensive skillset in



                                        6
  Case 1:20-cv-07841-VEC Document 1 Filed 09/23/20 Page 7 of 16




SBA-lending, which is anticipated to be an active business line in the current
environment.

Prospects to Accelerate Shareholder Value Creation: Pro forma calculations
with respect to the combined company indicate GAAP EPS accretion of 7% to
Bridge and 40% to Dime. The transaction is approximately 0.4% accretive to
Bridge’s Tangible Book Value. Management believes that conservative and
achievable cost savings, projected to be approximately 15% of the combined
expense base, will drive strong financial metrics, material capital generation and
tangible book value per share growth.

Transaction Details

Under the terms of the merger agreement, which was unanimously approved by
the boards of directors of both companies, Dime will merge with and into Bridge,
with Bridge as the surviving corporation, and Dime Community Bank will merge
with and into BNB Bank, with BNB Bank as the surviving institution. Following
the closing of the transaction, Dime shareholders will receive 0.6480 shares of
Bridge common stock for each share of Dime common stock they own. Each
outstanding share of Dime’s 5.50% Fixed-Rate Non-Cumulative Perpetual
Preferred Stock, Series A will be converted into the right to receive one share of a
newly created series of preferred stock of Bridge with the same preferences and
rights. Upon completion of the transaction, which is subject to both Dime and
Bridge shareholder approval, Dime shareholders will own approximately 52% and
Bridge shareholders will own approximately 48% of the combined company.

                                  *      *       *

Timing and Approvals

The merger is expected to close in the first quarter of 2021, subject to satisfaction
of customary closing conditions, including receipt of customary regulatory
approvals and approval by the shareholders of each company.

Advisors

Piper Sandler Companies is acting as financial advisor, and has rendered a
fairness opinion to the board of directors of Bridge. Luse Gorman, PC is serving
as legal counsel to Bridge. Raymond James is acting as financial advisor, and has
rendered a fairness opinion to the board of directors of Dime. Holland & Knight
LLP is serving as legal counsel to Dime.




                                         7
           Case 1:20-cv-07841-VEC Document 1 Filed 09/23/20 Page 8 of 16




                 FALSE AND MISLEADING STATEMENTS
      AND/OR MATERIAL OMISSIONS IN THE REGISTRATION STATEMENT

         26.    On September 14, 2020, the Company authorized the filing of the Registration

Statement with the SEC.          The Registration Statement recommends that the Company’s

shareholders vote in favor of the Proposed Transaction.

         27.    Defendants were obligated to carefully review the Registration Statement prior to

its filing with the SEC and dissemination to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions. However, the Registration Statement

misrepresents and/or omits material information that is necessary for the Company’s

shareholders to make informed decisions regarding whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

                 Material False and Misleading Statements or Material
     Misrepresentations or Omissions Regarding the Company’s Financial Projections

         28.    The Registration Statement contains projections prepared by the Company’s and

Dime’s management concerning the Proposed Transaction, but fails to provide material

information concerning such.

         29.    Specifically, regarding the financial projections, the Registration Statement fails

to disclose: (i) total assets; (ii) loans/deposits; (iii) nonperforming assets/total assets; (iv) tangible

common equity/tangible assets; (v) Tier 1 Leverage Ratio; (vi) Total Risk- Based Capital Ratio;

(vii) CRE/Total Risk-Based Capital Ratio; (viii) LTM Return on Average Assets; (ix) LTM

Return on Average Equity; (x) LTM Net Interest Margin; (xi) LTM Efficiency Ratio; (xii)

Price/Tangible Book Value; (xiii) Price/LTM Earnings per share; (xiv) Price/2020E Earnings per

Share; (xv) Price/2021E Earnings per Share; (xvi) Current Dividend Yield; and (xvii) Market

Value.




                                                    8
           Case 1:20-cv-07841-VEC Document 1 Filed 09/23/20 Page 9 of 16




       30.     Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision when voting on the Proposed

Transaction.   Specifically, the above information would provide shareholders with a better

understanding of the analyses performed by the Company’s financial advisor in support of its

opinion.

                     Material False and Misleading Statements or Material
           Misrepresentations or Omissions Regarding Raymond James’ Financial Opinion

       31.     The Registration Statement contains the financial analyses and opinion of

Raymond James concerning the Proposed Transaction, but fails to provide material information

concerning such.

       32.     With respect to Raymond James’ Contribution Analysis, the Registration

Statement fails to disclose the following for both companies: (i) estimated 2020 net income; (ii)

estimated 2021 net income; (iii) total assets; (iv) gross loans; (v) total deposits; (vi) non-interest

bearing deposits; (vii) tangible common equity; and (viii) last twelve months core net income.

       33.     With respect to Raymond James’ Discounted Cash Flow Analysis for both

companies, the Registration Statement fails to disclose: (i) estimated calendar year 2025

earnings; (ii) estimated terminal values for both companies in 2024; (iii) the inputs and

assumptions underlying Raymond James’ selection of the discount rates of 9.5% to 12.75%.

       34.     With respect to Raymond James’ Selected Companies Analysis, the Registration

Statement fails to disclose the following multiples for each of the comparable companies as part

of its analysis: (i) basic tangible book value per share at March 31, 2020 as shown by S&P

Global Market Intelligence; (ii) last twelve months core earnings per share; (iii) next fiscal year

earnings per share.




                                                  9
         Case 1:20-cv-07841-VEC Document 1 Filed 09/23/20 Page 10 of 16




        35.     With respect to Raymond James’ Pro Forma Discounted Cash Flow Analysis, the

Registration Statement fails to disclose: (i) the inputs and assumptions underlying Raymond

James’ seleciton of the discount rates of 9.00% to 12.00%; (ii) the present value of the estimated

excess cash flows that the pro forma resulting company could generate over the period from July

1, 2020 through December 31, 2024; (iii) the present value of the pro forma resulting company’s

implied terminal value at the end of such period, in each case applying the estimated Pro Forma

Financial Adjustments; (iv) the basis for assuming that the pro forma resulting company would

maintain a tangible common equity to tangible assets ratio of 8.00% and would retain sufficient

earnings to maintain that level; (v) the basis for Raymond James’ application of the range of

11.0x to 13.0x to the pro forma resulting company’s estimated 2025 earnings.

                    Material False and Misleading Statements or Material
           Misrepresentations or Omissions Regarding Piper Sandler’s Financial Opinion

        36.     The Registration Statement contains the financial analyses and opinion of Piper

Sandler & Co. (“Piper Sandler”) concerning the Proposed Transaction, but fails to provide

material information concerning such.

        37.     With respect to Piper Sandler’ Comparable Companies Analysis for Bridge

Bancorp, the Registration Statement fails to disclose the following multiples for each of the

comparable companies in the Bridge Peer Group and the Dime Peer Group selected by Piper

Sandler as part of its analysis: (i) total assets; (ii) loans/deposits; (iii) nonperforming assets/total

assets; (iv) tangible common equity/tangible assets; (v) Tier 1 Leverage Ratio; (vi) Total

RiskBased Capital Ratio; (vii) CRE/Total Risk-Based Capital Ratio; (viii) LTM Return on

Average Assets; (ix) LTM Return on Average Equity; (x) LTM Net Interest Margin; (xi) LTM

Efficiency Ratio; (xii) Price/Tangible Book Value; (xiii) Price/LTM Earnings per share; (xiv)

Price/2020E Earnings per Share; (xv) Price/2021E Earnings per Share; (xvi) Current Dividend



                                                  10
         Case 1:20-cv-07841-VEC Document 1 Filed 09/23/20 Page 11 of 16




Yield; and (xvii) Market Value.

        38.     With respect to Piper Sandler’s Net Present Value Analysis for Bridge Bancorp,

the Registration Statement fails to disclose the inputs and assumptions used by Piper Sandler to

derive the range of discount rates of 8.0% to 13.0%, price to 2024 earnings multiples ranging

from 8.0x to 15.5x, and multiples of December 31, 2024 tangible book value ranging from 75%

to 150% used in its analysis.

        39.     With respect to Piper Sandler’s Net Present Value Analysis for Dime, the

Registration Statement fails to disclose the inputs and assumptions used by Piper Sandler to

derive the range of discount rates of 8.0% to 13.0%, price to 2024 earnings multiples ranging

from 8.0x to 15.5x, and multiples of December 31, 2024 tangible book value ranging from 75%

to 150% used in its analysis.

        40.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides shareholders with

a basis to project the future financial performance of a company and allows shareholders to

better understand the financial analyses performed by the Company’s financial advisor in support

of its fairness opinion.

        41.     Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.




                                                11
           Case 1:20-cv-07841-VEC Document 1 Filed 09/23/20 Page 12 of 16




                                              COUNT I

                     (Against All Defendants for Violations of Section 14(a)
                of the Exchange Act and Rule 14a-9 Promulgated Thereunder)

          42.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          43.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          44.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any

material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. § 240.14a-9.

          45.   Defendants have issued the Registration Statement with the intention of soliciting

shareholders support for the Proposed Transaction. Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement, which fails to provide critical

information regarding, among other things, the financial projections for the Company.

          46.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Defendants, by virtue



                                                     12
        Case 1:20-cv-07841-VEC Document 1 Filed 09/23/20 Page 13 of 16




of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Registration Statement, but nonetheless failed to obtain and disclose such

information to shareholders although they could have done so without extraordinary effort.

       47.     The Defendants knew or were negligent in not knowing that the Registration

Statement is materially misleading and omits material facts that are necessary to render it not

misleading. The Defendants undoubtedly reviewed and relied upon the omitted information

identified above in connection with their decision to approve and recommend the Proposed

Transaction.

       48.     The Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Registration Statement, rendering the

sections of the Registration Statement identified above to be materially incomplete and

misleading. Indeed, the Defendants were required to be particularly attentive to the procedures

followed in preparing the Registration Statement and review it carefully before it was

disseminated, to corroborate that there are no material misstatements or omissions.

       49.     The Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement. The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence. The Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully as the Company’s directors. Indeed,

the Defendants were intricately involved in the process leading up to the signing of the Merger




                                               13
           Case 1:20-cv-07841-VEC Document 1 Filed 09/23/20 Page 14 of 16




Agreement and the preparation of the Company’s financial projections.

          50.   The misrepresentations and omissions in the Registration Statement are material

to Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction.

          51.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                             COUNT II

                            (Against the Individual Defendants for
                        Violations of Section 20(a) of the Exchange Act)

          52.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          53.   The Individual Defendants acted as controlling persons of Bridge Bancorp within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions

as officers and/or directors of Bridge Bancorp, and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the incomplete and misleading statements

contained in the Registration Statement filed with the SEC, they had the power to influence and

control and did influence and control, directly or indirectly, the decision making of the

Company, including the content and dissemination of the various statements that Plaintiff

contends are materially incomplete and misleading.

          54.   Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.



                                                  14
         Case 1:20-cv-07841-VEC Document 1 Filed 09/23/20 Page 15 of 16




       55.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Registration Statement at issue contains

the unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

       56.     In addition, as set forth in the Registration Statement sets forth at length and

described herein, the Individual Defendants were involved in negotiating, reviewing, and

approving the Merger Agreement. The Registration Statement purports to describe the various

issues and information that the Individual Defendants reviewed and considered. The Individual

Defendants participated in drafting and/or gave their input on the content of those descriptions.

       57.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       58.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       59.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:




                                                15
         Case 1:20-cv-07841-VEC Document 1 Filed 09/23/20 Page 16 of 16




       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      Directing the Individual Defendants to disseminate an Amendment to the

Registration Statement that does not contain any untrue statements of material fact and that states

all material facts required in it or necessary to make the statements contained therein not

misleading;

       C.      Directing Defendants to account to Plaintiff for all damages sustained because of

the wrongs complained of herein;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: September 23, 2020                                      Respectfully submitted,

                                                               By: /s/ Joshua M. Lifshitz
                                                               Joshua M. Lifshitz
                                                               Email: jml@jlclasslaw.com
                                                               LIFSHITZ LAW FIRM, P.C.
                                                               821 Franklin Avenue, Suite 209
                                                               Garden City, New York 11530
                                                               Telephone: (516) 493-9780
                                                               Facsimile: (516) 280-7376

                                                               Attorneys for Plaintiff




                                                 16
